Citation Nr: 0104406	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  99-20 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 50 percent for post 
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant, and the appellant's spouse and daughter


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


REMAND

The veteran was born in July 1929 and served on active duty 
from January 1949 to June 1952.  

By a rating decision of December 1998, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma granted service connection for PTSD, assigning a 50 
percent disability rating.  

By a rating decision of June 1999, the RO denied entitlement 
to a total compensation disability evaluation based on 
individual unemployability (TDIU).  The veteran filed a 
notice of disagreement with that decision in October 1999.  A 
statement of the case has not been issued by the RO.  

The veteran, his spouse, and daughter testified at a hearing 
at the RO in October 1998.  The veteran and his daughter 
testified before the undersigned during a video conference 
hearing in May 2000.  In a preliminary conference the TDIU 
claim was discussed.  The representative indicated that they 
did not consider it to be an intertwined issue that they were 
going to discuss at the hearing.  An appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 U.S.C.A. 7105; 38 C.F.R. 20.200 
(2000).  Based on the current record, additional adjudication 
and a statement of the case addressing the issue of 
entitlement to TDIU is required, and a remand is necessary 
for this purpose.  See Manlicon v. West, 12 Vet. App. 238 
(1999).  

Also during the video hearing, the veteran's daughter 
testified that his condition had deteriorated to the point 
that she had to go with him to the doctor, help him take his 
medications, and essentially not let him out of her sight for 
very long because he tended to wander away.  Testimony was 
also received that the veteran had heart problems which 
recently required hospitalization and that the cardiologist 
discovered that medication for anxiety had been causing heart 
palpitations.  It was further testified that all of the 
veteran's treatment had been at the VAMC, Oklahoma City, 
where he received PTSD group therapy every six weeks.  

The veteran had a PTSD examination by the VA in October 1998 
prior to service connection for PTSD being granted.  In 
addition to the diagnosis of PTSD, there was a diagnosis of 
personality disorder not otherwise specified.  It is the 
judgment of the Board that in light of the evidence currently 
of record additional action by the RO would be helpful in 
consideration of the issue on appeal.  Specifically, the 
veteran's recent VA treatment records should be obtained and 
he should be scheduled for a new examination to answer 
specific questions inherent in the claim.  Additionally, the 
Board observes that in a claim such as this one involving 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should obtain the veteran's 
complete clinical records, including 
reports of any hospitalization and group 
therapy, from the VAMC, Oklahoma City, 
where he has received all his recent 
medical treatment.  

2.  Thereafter, the RO should schedule 
the veteran for a VA psychiatric 
examination.  The claims file and a 
complete copy of this Remand order must 
be made available to and be reviewed by 
the examiner prior to examination of the 
veteran.  In light of the veteran's 
recorded medical and vocational history, 
any disability caused by any nonservice 
connected psychiatric disorder, such as a 
personality disorder, must be carefully 
distinguished from PTSD.  If the examiner 
is unable to differentiate the 
symptomatology caused by each disorder, 
this fact must be so stated.  Any and all 
opinions expressed must be accompanied by 
a complete rationale.  

3. After the above development, the RO 
should reajudicate the PTSD claim.  If 
action remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be provided to the veteran 
and his representative.  

4.  The RO should again consider and 
adjudicate the issue of the veteran's 
entitlement to TDIU and, if it is denied, 
prepare a statement of the case to the 
appellant and his representative on the 
issue.  The appellant must be advised of 
the time limit in which he can perfect an 
appeal to the Board on this issue by 
filing a substantive appeal.  See 38 
C.F.R. § 20.302(b) (2000).  Only if an 
appeal is perfected on the issue, should 
it be returned to the Board.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until he is 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


